Name: 2000/441/EC: Commission Decision of 10 July 2000 amending Decision 94/650/EC on the organisation of a temporary experiment on the marketing of seed in bulk to the final consumer (notified under document number C(2000) 1859) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 2000-07-15

 Avis juridique important|32000D04412000/441/EC: Commission Decision of 10 July 2000 amending Decision 94/650/EC on the organisation of a temporary experiment on the marketing of seed in bulk to the final consumer (notified under document number C(2000) 1859) (Text with EEA relevance) Official Journal L 176 , 15/07/2000 P. 0050 - 0050Commission Decisionof 10 July 2000amending Decision 94/650/EC on the organisation of a temporary experiment on the marketing of seed in bulk to the final consumer(notified under document number C(2000) 1859)(Text with EEA relevance)(2000/441/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 98/96/EC(2), and in particular Article 13a thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(3), as last amended by Directive 1999/54/EC(4), and in particular Article 13a thereof,Whereas:(1) Commission Decision 94/650/EC(5), as last amended by Decision 98/174/EC(6), established a temporary experiment at Community level with the aim of assessing whether the marketing of seed in bulk to the final consumer could bring about a substantial saving of costs in relation to the packing, the packaging material and subsequent disposal thereof, without resulting in any adverse effect on the quality of the seed compared with the level of quality achieved under the present system.(2) In the light of experience gained in the course of the experiment which lasts until 30 June 2000 these statements cannot yet be confirmed at Community level, on the basis of the information available.(3) It is therefore useful to extend the period of the experiment under the same conditions with the aim of assessing whether the above statements can be sustained at Community level.(4) It is necessary not to interrupt the continuity of the experiment.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1In Article 4(4) of Decision 94/650/EC the date "30 June 2000" is replaced by "31 August 2001" in both places in which it appears.Article 2This Decision shall enter into force on 30 June 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 10 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 25, 1.2.1999, p. 27.(3) OJ 125, 11.7.1966, p. 2309/66.(4) OJ L 142, 5.6.1999, p. 30.(5) OJ L 252, 28.9.1994, p. 15.(6) OJ L 63, 4.3.1998, p. 31.